DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because drawings are handwritten. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hartzsch et al. (DE10147512), hereinafter referred to as ‘Hartzsch’. 

Regarding Claim 1, Hartzsch discloses a method of assigning addresses to bus participants (a method for addressing the participants in a bus system [0008]) connected to a data bus, in which 5- the bus participants are electrically coupled to a respective base plate, with the base plates each comprising an electrical test element; (Fig. 1; several shunt resistors connected in series and- Several participants, each of which has a detector for detecting a voltage drop across a shunt resistor of the bus line assigned to the participant, a controllable switch for establishing a connection between the bus line and a reference potential, a control unit for switching the switch on and off, among other things on the Having the basis of the output signal of the detector and an address memory. [0008])- the base plates are electrically connected along a row to their adjacent base plates (Fig. 1; current flows between adjacent participants [0024]); - a central unit is connected to the test circuit (Fig. 1; a number of participants connected to the bus line, each of which has a detector for detecting a current flow between this participant and a participant that is next to it and further away from the central unit [0024]); 10- a test current is impressed into the test circuit (the central control unit then applies a voltage drop signal to the bus line, which signal is, for example, an impressed (measurement) current [0011]); - at least one bus participant makes a change to the test circuit (the participant closest to the central control unit detects a voltage drop above the reference value at the shunt resistor assigned to it in the bus line, the switch of this participant is opened [0013]); - the change of the test circuit is measured by means of the central unit (…the central control unit now transmits an address via the bus line, which is then assigned to the user who has not yet been addressed and whose switch is still closed when the maximum switch-on time period has expired [0015]); - based on the change of the test circuit, a position of the bus participant making the change or of the bus participant without a bus address is 15determined and a bus address is assigned to the bus participant making the change or to the bus participant without a bus address (the central control unit now transmits an address via the bus line, which is then assigned to the user who has not yet been addressed and whose switch is still closed when the maximum switch-on time period has expired [0015]; In a first phase, the central control unit places a closing signal on the bus line to temporarily close the switches of all participants in the group of participants that have not yet been addressed for a predefinable switch-on period,
- Placed by the central control unit in a second phase on the bus line, a voltage drop signal for generating voltage drops across the shunt resistors, wherein
- within this second phase, with the exception of the group of participants located furthest from the central control unit, the detectors of all participants not yet addressed detect a voltage drop and consequently the switches of all participants not yet addressed are opened [0009]).

Regarding Claim 2, Hartzsch discloses the claimed invention as discussed in claim 1.
Hartzsch discloses the bus participants are also mechanically coupled to the 20respective base plate ( 1 shows, in a highly simplified manner, the structure of a bus system which has nine subscribers 1 to 9 (only three of these subscribers are shown in FIG. 1), which are connected to a central control unit 14 via a bus line 12 . In the bus line 12 there are several shunt resistors 16 which are connected in series. [Fig. 1 0037]).

Regarding Claim 3, Hartzsch discloses the claimed invention as discussed in claim 1.

Hartzsch discloses the base plates form a test circuit in which the test elements are connected in series ( 1 shows, in a highly simplified manner, the structure of a bus system which has nine subscribers 1 to 9 (only three of these subscribers are shown in FIG. 1), which are connected to a central control unit 14 via a bus line 12 . In the bus line 12 there are several shunt resistors 16 which are connected in series [Fig. 1 0037]).  

Regarding Claim 4, Hartzsch discloses the claimed invention as discussed in claim 1.

Hartzsch discloses at least one bus participant making the change to the test circuit, is a bus participant without a bus address (the detectors of all participants not yet addressed detect a voltage drop and consequently the switches of all participants not yet addressed are opened and- whereby the detector of the subscriber of the group of subscribers that has not yet been addressed and is located furthest from the central control unit does not detect a voltage drop during the switch-on period and consequently the switch of this subscriber that has not yet been addressed is still closed when the switch-on period has expired and is only opened after the switch-on period has expired, and- In a third phase, the central control unit places an address data signal on the bus line, this address data signal being stored in the address memory of that subscriber from the group of subscribers not yet addressed whose switch has changed to the open state due to the expiry of the switch-on time, and this participant is thus addressed [0009]).  

	Regarding Claim 7, Hartzsch discloses the claimed invention as discussed in claim 6.
Hartzsch the request message is sent as a broadcast (the central control unit now transmits an address via the bus line, which is then assigned to the user who has not yet been addressed and whose switch is still closed when the maximum switch-on time period has expired [0015]). 

	Regarding Claim 8, Hartzsch discloses the claimed invention as discussed in claim 1.

Hartzsch discloses 15					the determination of the position of the bus participant making the change, the bus address is assigned by means of an assignment message that is preferably sent as a broadcast (the central control unit now transmits an address via the bus line, which is then assigned to the user who has not yet been addressed and whose switch is still closed when the maximum switch-on time period has expired [0015]). 
  
Regarding Claim 9, Hartzsch discloses the claimed invention as discussed in claim 8.

20Hartzsch discloses the assignment message is sent as a broadcast ( the central control unit now transmits an address via the bus line, which is then assigned to the user who has not yet been addressed and whose switch is still closed when the maximum switch-on time period has expired [0015]). 
	
Regarding Claim 10, Hartzsch discloses the claimed invention as discussed in claim 8.

Hartzsch discloses it is detected by the bus participants without a bus address whether 25a bus participant closer to the central unit makes a change to the test circuit, wherein the bus address transmitted by the assignment message is taken over by that bus participant without a bus address that is closest to the central unit (the group of participants located furthest from the central control unit, the detectors of all participants not yet addressed detect a voltage drop and consequently the switches of all participants not yet addressed are opened and whereby the detector of the subscriber of the group of subscribers that has not yet been addressed and is located furthest from the central control unit does not detect a voltage drop during the switch-on period and consequently the switch of this subscriber that has not yet been addressed is still closed when the switch-on period has expired and is only opened after the switch-on period has expired, and In a third phase, the central control unit places an address data signal on the bus line, this address data signal being stored in the address memory of that subscriber from the group of subscribers not yet addressed whose switch has changed to the open state due to the expiry of the switch-on time, and this participant is thus addressed [0009]).

Regarding Claim 11, Hartzsch discloses the claimed invention as discussed in claim 10.

Hartzsch discloses detecting whether a change of the test circuit is made by a bus participant closer to the central unit (the measuring current flows both via the switch and via the shunt resistor of the subscriber which is closest to the central control unit and has not yet been addressed [0012]), a voltage is determined at the test element of the base plate of the respective bus participant, in particular by means of a comparator (part of the measurement current also flows via the shunt resistor, at which a voltage drop occurs, which is compared with a reference voltage by the comparator [0011]).  

Regarding Claim 12, Hartzsch discloses the claimed invention as discussed in claim 1.

Hartzsch discloses the transfer of the data bus to the bus participants and to the central control also takes place by means of the base plate (the central control unit places an address data signal on the bus line, this address data signal being stored in the address memory of that subscriber from the group of subscribers not yet addressed whose switch has changed to the open state due to the expiry of the switch-on time, and this participant is thus addressed [0009]).  

Regarding Claim 14, Hartzsch discloses the claimed invention as discussed in claim 1.

Hartzsch discloses recognizing whether base plates without bus participants are present (In a first phase, the central control unit places a closing signal on the bus line to temporarily close the switches of all participants in the group of participants that have not yet been addressed for a predefinable switch-on period,- Placed by the central control unit in a second phase on the bus line, a voltage drop signal for generating voltage drops across the shunt resistors, wherein- within this second phase, with the exception of the group of participants located furthest from the central control unit, the detectors of all participants not yet addressed detect a voltage drop and consequently the switches of all participants not yet addressed are opened and- whereby the detector of the subscriber of the group of subscribers that has not yet been addressed and is located furthest from the central control unit does not detect a voltage drop during the switch-on period and consequently the switch of this subscriber that has not yet been addressed is still closed when the switch-on period has expired and is only opened after the switch-on period has expired [0009]).  

Regarding Claim 15, Hartzsch discloses the claimed invention as discussed in claim 14.

Hartzsch discloses a position of at least one base plate without bus participants is 20determined (In a third phase, the central control unit places an address data signal on the bus line, this address data signal being stored in the address memory of that subscriber from the group of subscribers not yet addressed whose switch has changed to the open state due to the expiry of the switch-on time, and this participant is thus addressed [0009]).

Regarding Claim 17, Hartzsch discloses the claimed invention as discussed in claim 1.

Hartzsch discloses the method is performed repeatedly, until a bus address has been 30assigned to all the bus participants (The procedure described above is repeated, with the switch of an addressed subscriber remaining open. In this way, all participants of the bus system can be addressed again without a central control unit, which the participants carry out, so to speak, of their own accord [0030]).  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hartzsch and further in view of Kaiser et al. (DE4038992), hereinafter referred to as ‘Kaiser’.

	Regarding Claim 5, Hartzsch discloses the claimed invention as discussed in claim 1.

	However, Hartzsch does not disclose the change by the bus participant making the change comprises short-circuiting the test circuit.
	Nevertheless, Kaiser discloses the change by the bus participant making the change comprises short-circuiting the test circuit (a voltage measuring device and a switch are arranged, wherein a resistor is arranged in each of the detectors in each of the two cores of the primary signaling line, and in a first phase an open-circuit voltage is applied to the line by the control center, whereby the detectors are supplied with energy, and in a second phase a short-circuit voltage is applied to the line is placed, whereby all detectors whose address memory is empty [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartzsch, in view of Kaiser to incorporate short-circuiting the test circuit to reduce electrical activity within the circuit for enabling measurements and improving accuracy of the apparatus.

	Regarding Claim 6, Hartzsch discloses the claimed invention as discussed in claim 1.
	
However, Hartzsch does not disclose the change of the test circuit takes place in response to a request message of the central unit, wherein, in response to the request message, the change of the test circuit is made by the bus participants to which no 10bus address has yet been assigned.	
Nevertheless, Kaiser discloses the change of the test circuit takes place in response to a request message of the central unit, wherein, in response to the request message, the change of the test circuit is made by the bus participants to which no 10bus address has yet been assigned (You can then communicate with the control center in such a way that the control center calls up all possible fabrication numbers and the detector who has just saved the number that has just been called up short-circuits the signaling primary line in the third phase. In the fourth phase, this detector and those arranged in front of it will have a full measured value memory and will report this to the control center, while the measured value memory of the detectors following it will be empty. The control center stores this status internally and, after all detectors have been recognized, calculates the assignment of the physical address to the respective serial number using calculation methods known per se. In terms of operation, the detector can then continue to be addressed via the serial number or, as described above, an organizational address can be assigned to it, transmitted and stored in the address memory [0010]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartzsch, in view of Kaiser to incorporate the change of the test circuit taking place in response to a request message of the central unit to enable data bus usage for the benefit of minimizing error and improving accuracy of the apparatus.

Regarding Claim 13, Hartzsch discloses the claimed invention as discussed in claim 1.

Hartzsch discloses and the test elements (20) of the base plates are identical (The advantages of the method according to the invention can be seen in the fact that the principle of identical parts, which is expedient with regard to manufacture and maintenance and repair, can be used [0020]).
However, 10				Hartzsch does not disclose the test element (20) comprises a respective ohmic resistor and/or a diode and the test elements (20) of the base plates are identical.  
	Nevertheless, Kaiser discloses the test element (20) comprises a respective ohmic resistor and/or a diode (a resistor is arranged in each of the detectors in each of the two cores of the primary signaling line, so that the voltage measuring device measures the voltage drop across the resistors as a result of the impressed current [0012]; A capacitor C is connected via a diode D to the pair of terminals a1, b1 on the input side [0021])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartzsch, in view of Kaiser to incorporate the test element (20) comprises a respective ohmic resistor and/or a diode to enable the flow of current in one direction for the benefit of minimizing error and improving accuracy of the apparatus.

Regarding Claim 16, Hartzsch discloses the claimed invention as discussed in claim 1.

However, Hartzsch does not disclose a termination element, which closes the test circuit, is provided after the last base plate, 25wherein an absence of the termination element can be recognized by the central unit.  
	Nevertheless, Kaiser discloses a termination element, which closes the test circuit, is provided after the last base plate, 25wherein an absence of the termination element can be recognized by the central unit (Fig. 1; Instead of the last detector, a line termination can also be installed, which works like the detector described above, but has no device for detecting danger. Furthermore, it is possible to form the primary signaling line as a loop, with the line short-circuit switch being arranged in the control center. With this arrangement it is possible to initiate the reporting primary line from both ends [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartzsch, in view of Kaiser to incorporate a termination element, which closes the test circuit, is provided after the last base plate, wherein an absence of the termination element can be recognized by the central unit to a request message of the central unit to enable closure at both ends of the circuit for the benefit of minimizing error and improving accuracy of the apparatus.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hartzsch, and further in view of Alappat et al. (EP1134669), hereinafter referred to as ‘Alappat’.

Regarding Claim 18, Hartzsch discloses the claimed invention as discussed in claim 1.

Hartzsch discloses the bus participants are releasably connected to the respective base plate and are electrically coupled to the respective base plate ([Fig.1 ]).
	However, Hartzsch does not disclose plug connectors.
	Nevertheless, Alappat discloses plug connectors (the bus structure element 50 has an interface connector 52 with input electrically conductive contacts 54 and output electrically conductive contacts 56. In the embodiment, as shown, the input electrically conductive contacts 54 are disposed on a male plug connector 58 and the output electrically conductive contacts 56 are disposed in a female plug connector 60 [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartzsch, in view of Alappat to incorporate plug connectors to enable closure at both ends of the circuit for the benefit of minimizing error and improving accuracy of the apparatus.

Regarding Claim 19, Hartzsch discloses the claimed invention as discussed in claim 1.

However, Hartzsch does not disclose some of the bus participants are input-output modules.  
Nevertheless, Alappat discloses some of the bus participants are input-output modules (For measurement test equipment, the electronic modules or cards may include a central processing unit (CPU), video processing and display card, I/O card and various measurement signal generating, receiving and processing modules or cards [0002]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartzsch, in view of Allapat to incorporate some of the bus participants are input-output modules to enable closure at both ends of the circuit for the benefit of minimizing error and improving accuracy of the apparatus.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hartzsch.

Regarding Claim 20, Hartzsch discloses a system comprising a central unit and a plurality of bus participants (Participants 1 to 9 are connected to bus line 12 before and after each shunt resistor 16 [Fig. 1 0037]), which are each electrically coupled to a base plate, with the bus participants being connected to a data bus (Fig. 1; current flows between adjacent participants [0024]), wherein - the base plates each comprise an electrical test element([Fig. 1]); 15- the base plates are electrically connected along a row to adjacent base plates in each case (Fig. 1; current flows between adjacent participants [0024]), whereby the base plates form a test circuit ([Fig. 1]); - the central unit is connected to the test circuit(a number of participants connected to the bus line, each of which has a detector for detecting a current flow between this participant and a participant that is next to it and further away from the central unit [0024]); - a test current is impressed into the test circuit(the central control unit then applies a voltage drop signal to the bus line, which signal is, for example, an impressed (measurement) current [0011]); - at least one bus participant is configured to make a change to the test 20circuit (the participant closest to the central control unit detects a voltage drop above the reference value at the shunt resistor assigned to it in the bus line, the switch of this participant is opened [0013]); - the central unit is configured to measure the change of the test circuit (22); - the central unit is configured to determine, based on the change of the test circuit (the central control unit now transmits an address via the bus line, which is then assigned to the user who has not yet been addressed and whose switch is still closed when the maximum switch-on time period has expired [0015]; In a first phase, the central control unit places a closing signal on the bus line to temporarily close the switches of all participants in the group of participants that have not yet been addressed for a predefinable switch-on period,- Placed by the central control unit in a second phase on the bus line, a voltage drop signal for generating voltage drops across the shunt resistors, wherein- within this second phase, with the exception of the group of participants located furthest from the central control unit, the detectors of all participants not yet addressed detect a voltage drop and consequently the switches of all participants not yet addressed are opened [0009]), a position of the bus participant making the change or of the bus participant without a bus address and to assign a bus address to the bus 25participant making the change or to the bus participant without a bus address (the central control unit now transmits an address via the bus line, which is then assigned to the user who has not yet been addressed and whose switch is still closed when the maximum switch-on time period has expired [0015]; In a first phase, the central control unit places a closing signal on the bus line to temporarily close the switches of all participants in the group of participants that have not yet been addressed for a predefinable switch-on period,- Placed by the central control unit in a second phase on the bus line, a voltage drop signal for generating voltage drops across the shunt resistors, wherein- within this second phase, with the exception of the group of participants located furthest from the central control unit, the detectors of all participants not yet addressed detect a voltage drop and consequently the switches of all participants not yet addressed are opened [0009]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Richard Barnich (US3881174) discloses address allocation with a data bus.
Max Abott Bouknecht (US4038642) discloses a control unit that permits device addresses.
Claude Ceccon (US4635192) discloses a signal with a data bus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARAH ZAAB/Examiner, Art Unit 2863          

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863